DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 21 January 2022 have been considered by the examiner.

Drawings
The drawings filed on 16 October 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicants claimed invention includes a method wherein when the flow rate is inside of the first range of flow rates, changing a parameter of a component of the printing apparatus, in real-time, to cause the cleaning fluid flow rate to approach the desired flow rate, and, otherwise changing a parameter of a component of the printing apparatus during a pause or a stop in a print operation to cause the cleaning fluid flow rate to approach the desired flow rate.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-9 are allowed because they depend from Claim 1.
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 10 is that applicants claimed invention includes a processing apparatus wherein when the flow rate is inside of the first range of flow rates, changing a parameter of a component of the printing apparatus, in real-time, to cause the cleaning fluid flow rate to approach the desired flow rate, and, otherwise changing a parameter of a component of the printing apparatus during a pause or a stop in a print operation to cause the cleaning fluid flow rate to approach the desired flow rate.  It is this 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:   
Claims 12-15 are cancelled.

CN104290461 B to Chappel J M et al. discloses determining a flow rate of an agent and comparing the flow rate to a predetermined flow rate and if not less than the predetermined flow rate, printing operation is continued, however if flow rate is less than a predetermined flow rate, at least one function of the ink-jet printer is disabled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853